Deen, Judge.
The comprehensive automobile policy was issued by the defendant to the plaintiff through a general insurance agent on April 23, 1963, and canceled on or before May 15, plaintiff receiving a notice from the general agent that it was canceled as of May 25 and another general agent notifying him that it was canceled as of June 8. A book debit was placed by the first agent against plaintiff’s account on April 23 and the debit was canceled with a credit entry on May 25. The automobile was stolen on June 22. In view of these facts, since it appears that the insurer received no actual money payment from or on behalf of the plaintiff, it is not necessary to decide whether Code Ann. § 56-2430 makes the return of premium a condition precedent to cancellation by the insurer. See in this regard Andrews v. Ga. Mut. Ins. Co., 110 Ga. App. 92 (137 SE2d 746); Nationwide Mut. Ins. Co. v. Barnes, 108 Ga. App. 643 (134 SE2d 552).

The trial court did not err in granting summary judgment.


Jordan, P. J., Hall, P. J., Eberhardt and Quillian, JJ., concur. Bell, C. J., Pannell, Whitman and Evans, JJ., dissent.